Name: 2000/423/EC: Council Decision of 26 June 2000 appointing two Italian members and one Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-07-05

 Avis juridique important|32000D04232000/423/EC: Council Decision of 26 June 2000 appointing two Italian members and one Italian alternate member of the Committee of the Regions Official Journal L 164 , 05/07/2000 P. 0017 - 0017Council Decisionof 26 June 2000appointing two Italian members and one Italian alternate member of the Committee of the Regions(2000/423/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas two seats as members of the Committee of the Regions have become vacant following the resignation of Messrs Enzo Bianco and Gian Franco Ciaurro and whereas one seat as alternate member of the Committee of the Regions has become vacant following the resignation of Mr Walter Vitali, notified to the Council on 19 February and 16 March 2000 respectively,Having regard to the proposal from the Italian Government,HAS DECIDED AS FOLLOWS:Sole Article1. Messrs Paolo Agostinacchio and Luigi Florio are hereby appointed members of the Committee of the Regions in place of Messrs Enzo Bianco and Gian Franco Ciaurro for the remainder of their term of office, which runs until 25 January 2002.2. Mr Antonangelo Casula is hereby appointed alternate member of the Committee of the Regions in place of Mr Walter Vitali for the remainder of his term of office, which runs until 25 January 2002.Done at Luxembourg, 26 June 2000.For the CouncilThe PresidentJ. Coelho(1) OJ L 28, 4.2.1998, p. 19.